Title: To James Madison from Richard Wilkerson Taylor, [ca. January 1814]
From: Taylor, Richard Wilkerson
To: Madison, James


        
          No 96 South Third Street Philadelphia[ca. January 1814]
          Dear Sir
        
        You will excuse me takeing the liberty of writing to you but assure you that there is not a more unfortunate young man than what I am. I was a Midshipman on Board HM sloop of War Jaseur and I brought a vessell into Cape May to be ransomed and they took possesion of her and made me a prisonor and I told them I wished to become a Citizen of the U,States know I have had no money and have been intirely liveing upon one or the other in this Country. I have nothing to do and am intirely destitute of money and Cloaths and I trust that your Excellency will be kind enoug to procure me a birth on Board one of the U States Frigattes as it is the Only way in which I can serve myself. I could not apply my self to business. I cannot return to England because I have left the service owing to the ill treatment on Board. I gave Genl Mason when at washington every information Resspecting the Situation of Ships on the Coast. I hope your ever Resspected Excellency will assist a poor unfortunate Officer as you are the Only person that I could write to. I am Destitute of Friends and every thing else you hav⟨e⟩ no Idea of my unfortunate Situation and soon hope I Shall have some Relief from your excellency. I have the Best of friends in England bu⟨t⟩ I exspect they will all be lost know. God bless your Excellency and hope to remain always your most Obedient Humble Servant
        
          Richd Wilkerson Taylor
        
        
          PS Excuse Haste. I will die or Concour as I know that must be my situation.
        
      